Per Curiam.
There is no evidence in the record tending to show that the deceased had any duties to perform for his employer in the vicinity where the fatal accident occurred and at the time of night it occurred. Moreover, the findings of fact by the Industrial Commission are supported by competent evidence and support its conclusion of law that the deceased’s injuries resulting in death did not arise out of and in the course of his employment.
The ruling of the court below upholding the decision of the Industrial Commission is affirmed on authority of Little v. Brake Co., 255 N.C. 451, 121 S.E. 2d 889, and the case of Sandy v. Stackhouse Incorporated, ante, 194, and cases cited therein.
Affirmed.